Case: 13-11576   Date Filed: 02/04/2014   Page: 1 of 2


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-11576
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 5:12-cr-00328-KOB-TMP-1



UNITED STATES OF AMERICA,


                                                             Plaintiff -Appellee,


                                 versus


ANTHONY RAY POINTER,


                                                        Defendant -Appellant.


                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________



                           (February 4, 2014)
              Case: 13-11576      Date Filed: 02/04/2014   Page: 2 of 2


Before TJOFLAT, JORDAN, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Anthony Ray Pointer appeals his conviction for possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c) . At

trial, the district court denied Pointer’s motion pursuant to Federal Rule of

Criminal Procedure 29 on the firearm charge, 18 U.S.C. § 924(c). Given that

Pointer’s gun (.45 auto pistol) was loaded, easily accessible in the shop where he

sold cocaine, and in close proximity to drugs and money that could have been drug

proceeds, a reasonable jury could have found a sufficient nexus between the gun

and the drug trafficking crime to establish a violation of § 924(c). Besides, Pointer

had stated that he kept the gun to protect his business; and a reasonable jury could

believe that his business included drug trafficking. Thus, the evidence presented at

trial was sufficient to establish that Pointer possessed his gun in furtherance of a

drug trafficking crime.

      AFFIRMED.




                                           2